              Case 2:18-cv-00352-RSM Document 59 Filed 12/16/20 Page 1 of 3




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    AMAZON.COM, INC. et al.,                          CASE NO. C18-352 RSM

 9                   Plaintiffs,                        ORDER DENYING PLAINTIFFS’
                                                        MOTION FOR JUDGMENT
10           v.

11    ZHEN WANG “JOHNNY” ZHANG et al.,

12                   Defendants.

13

14          This matter is before the Court on Plaintiffs’ Motion for Judgment. Dkt. #56. Plaintiffs

15   allege that Defendants have breached a settlement agreement between the parties and

16   consequently request that the Court enter judgment against Defendants. Id. Defendants have not

17   responded. See W.D. Wash. Local Rules LCR 7(b)(2) (except for summary judgment motions,

18   the Court can consider a failure to oppose the motion as an admission that the motion has merit).

19   However, the Court does not find it appropriate to enter judgment on this record and denies the

20   motion without prejudice.

21          Plaintiffs Amazon.com, Inc. (“Amazon”) and Vera Bradley Designs, Inc. (“Vera

22   Bradley”) brought this action against Defendants Zhen Wang “Johnny” Zhang and Fabby Global

23   Trading, LLC d/b/a “Calibean Collection” for selling products on Amazon’s online marketplace

24   that violated Vera Bradley’s trademarks and copyrights. Dkt. #28. Prior to trial, the parties were

     ORDER – 1
              Case 2:18-cv-00352-RSM Document 59 Filed 12/16/20 Page 2 of 3




 1   able to reach a settlement and stipulated to entry of a permanent injunction. Dkt. #51. Broadly

 2   speaking, the permanent injunction barred Defendants from using Amazon’s marketplace to

 3   conduct business, from violating Vera Bradley’s trademarks and copyrights, and from aiding

 4   others undertaking those actions. Dkt. #53. At the request of the parties, the Court dismissed the

 5   action on February 2, 2020. Dkt. #54. Now, Plaintiffs ask that the Court enter judgment against

 6   Defendants based on an alleged breach of the parties’ settlement agreement.

 7          Initially, the Court notes that the “Stipulated Judgment” is not executed by Defendants.

 8   Dkt. #56 at 4–6. Plaintiffs indicate that the form of the stipulated judgment was made an exhibit

 9   to the parties’ settlement agreement and that upon breach the settlement agreement permitted

10   them to file the judgment. Id. at 1. But Plaintiffs do not provide the Court a copy of the parties’

11   settlement agreement. In fact, Plaintiffs do not provide the Court with any proof that Defendants

12   agreed to entry of this stipulated judgment.

13          Likewise, Plaintiffs provide no proof that the settlement agreement—whatever its terms

14   may be—has been breached. At best, the Court can infer that the Defendants were obligated to

15   make certain payments to Plaintiffs and failed to do so. The proposed judgment indicates simply

16   “that Defendants have defaulted in their settlement payments.” Id. at 5. Likewise, the proposed

17   judgment indicates a principal judgment of “$500,000 minus any previous settlement payments

18   made to date of default” while seeking a judgment “amount of US $480,000.” Id. But the

19   representation by Plaintiffs, in their unsworn motion, is that “Defendants defaulted on the

20   settlement obligations on November 23, 2020.” Id. at 1. Beyond this single conclusory

21   statement, Plaintiffs provide the Court with no actual evidence of breach.

22   //

23   //

24   //

     ORDER – 2
              Case 2:18-cv-00352-RSM Document 59 Filed 12/16/20 Page 3 of 3




 1          Accordingly, and having reviewed Plaintiffs’ motion and the remainder of the record, the

 2   Court finds the record inadequate to justify the entry of judgment and DENIES Plaintiffs’ Motion

 3   for Judgment (Dkt. #56) without prejudice.

 4          DATED this 16th day of December, 2020.

 5

 6

 7                                                A
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 3
